Citation Nr: 0703611	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  99-08 615	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
depressive reaction with anxiety, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
thoracic spine disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in Reno, Nevada, 
which granted the veteran's claims of entitlement to 
increased ratings, to the extent that it increased his 
evaluation for service-connected depression with anxiety from 
10 percent to 30 percent disabling and increased his 
evaluation for his service-connected thoracic spine 
disability from noncompensable (0 percent) to 10 percent 
disabling.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1965 to January 1968. 

2.	On December 28, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Reno, 
that the veteran died in November 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


